

116 S3543 IS: Public Service Loan Forgiveness Protection Act
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3543IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the public service loan forgiveness program under the Higher Education Act of 1965 to waive the requirement that a borrower make a monthly payment during a month for which there is a qualifying emergency in the State in which the borrower is employed.1.Short titleThis Act may be cited as the Public Service Loan Forgiveness Protection Act.2.Waiver for public service loan forgiveness payments during qualifying emergencySection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—(1)in paragraph (1), by striking The Secretary and inserting Except as provided under paragraph (5), the Secretary; and(2)by adding at the end the following:(5)Waiver for payments during qualifying emergency(A)Qualifying emergencyThe term qualifying emergency means—(i)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(ii)an emergency for which a Governor of a State or territory has declared a state of emergency;(iii)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(iv)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1621). (B)WaiverThe Secretary may waive the requirement under paragraph (1) that a borrower make a monthly payment during a month for which there is a qualifying emergency in the State in which the borrower is employed. A failure to make a monthly payment pursuant to such waiver shall not disqualify such borrower from receiving loan cancellation pursuant to this subsection..